FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUSTAVE WILLIAM LINK,                            No. 12-16248

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00726-MMC

  v.
                                                 MEMORANDUM *
JOHN C. DUNCAN, Director, California
Department of Industrial Relations; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Gustave William Link appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various claims related to his

termination from a pile driver union’s apprenticeship program. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of the doctrine of res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002), and we affirm.

      The district court properly dismissed Link’s action because Link alleged

nearly identical claims arising out of the same facts against the same defendants in

a prior action in which the court entered a final judgment on the merits. See Link v.

California, 395 F. App’x 383 (9th Cir. 2010); Stewart, 297 F.3d at 956-57 (setting

forth elements of the doctrine of res judicata, and noting that “dismissal for failure

to state a claim” constitutes a final judgment to which res judicata applies).

      Link’s contentions regarding the alleged impropriety of giving preclusive

effect to the prior judgment as to claims that Link failed to allege in that action are

contrary to established law. See id. at 956 (noting that res judicata bars subsequent

litigation of claims that were raised, or could have been raised, in a prior action).

      Because we affirm dismissal on the basis of the doctrine of res judicata, we

need not address the parties’ arguments regarding the alternate grounds relied upon

by the district court to support its judgment of dismissal.

      Link’s contentions regarding the district court’s denial of his motions to

recuse are unpersuasive.

      AFFIRMED.


                                           2                                     12-16248